DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 23 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/22.
Applicant’s election without traverse of claims 21-22,24-30, and 32-40 in the reply filed on 2/23/22 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finell (US 2018/0251267).  Finell teaches the claimed process as evidenced at paragraphs 0032 and 0053; and figs 1a,2a,3a,4a,5,6a,7a,7b,7c, and 8.

 	Regarding claim 21:   (New) A silicone container (Finell : container/tumbler/bowl) making process, the process comprising: placing a first mold in proximity with at least a second mold to define a mold cavity of sufficient size and shape to mold a unitary whole 

	Regarding claim 22:  (New) A silicone container making process, as claimed in claim 21, wherein said mixing a base-forming material and a catalyst to make uncured silicone comprises mixing in a mixing chamber and the uncured silicone comprises liquid silicone, wherein said putting the uncured silicone into the mold cavity comprises injecting liquid silicone (Finell: [0032] and [0047]—teaches injection molding silicone to mold the container). 

Claim(s) 35 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finell (US 2018/0251267).  Finell teaches the claimed process as evidenced at paragraphs 0032 and 0053; and figs 1a,2a,3a,4a,5,6a,7a,7b,7c, and 8.

 	Regarding claim 35:  (New) A silicone container (Finell : container/tumbler/bowl) making process, the process comprising: placing a first mold in proximity with at least a second mold to define a mold cavity of sufficient size and shape to mold a unitary whole .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-28 remain rejected under 35 U.S.C. 103 as being unpatentable over Finell (US 2018/0251267). The above teachings of Finell are incorporated hereinafter.  Regarding claim 24-26 and 28, the specific physical characteristics of a final product is a mere obvious matter of choice dependent on the desired final product.  Since the . 

Claims 29-30 and 32-34 remain rejected under 35 U.S.C. 103 as being unpatentable over Finell (US 2018/0251267).  
 	Regarding claim 29, Finell teaches:  (New) A silicone container (Finell : container/tumbler/bowl) making process, the process comprising: placing a first mold in proximity with at least a second mold to define a mold cavity of sufficient size and shape to mold a unitary whole container (Finell: [0032]; inherent with injection molding processes); mixing a base-forming material and a catalyst to make uncured silicone (Finell: [0032] and [0047]; platinum constitutes the catalyst, and the silicone and platinum must be mixed before its injection into the mold); putting the uncured silicone into the mold cavity (Finell: [0032]; inherent with injection molding processes); curing the uncured silicone by applying heat and pressure to the uncured silicone in the mold 
 	However, Finell does not teach the container having a durometer of between 30 and 80 shore A.   Since the specific physical characteristics of a final product is a mere obvious matter of choice dependent on the desired final product and the claimed characteristics are well-known in the silicone container art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mold the container of Finell to have the claimed characteristics in order to produce diverse containers having desired characteristics.
 	Regarding claim 30, such is taught by Finell ([0032] and [0047]—teaches injection molding silicone to mold the container).
 	Regarding claims 32-33, the specific physical characteristics of a final product is a mere obvious matter of choice dependent on the desired final product.  Since the claimed characteristics are well-known in the silicone container art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mold the container of Finell to have the claimed characteristics in order to produce diverse containers having desired characteristics.  Regarding claim 34, molding temperature is well-known in the molding art as an important molding parameter and the desired temperature would have been obviously and readily determined through routine experimentation by one having ordinary skill in the art before the effective filing date of the invention. Further, the claimed temperature is generally well-known in the molding art and it would have been obvious to one of ordinary skill in the art before the effective .

Claims 36-40 remain rejected under 35 U.S.C. 103 as being unpatentable over Finell (US 2018/0251267).  The above teachings of Finell are incorporated hereinafter.  Regarding claim 36-38 and 40, the specific physical characteristics of a final product is a mere obvious matter of choice dependent on the desired final product.  Since the claimed characteristics are well-known in the silicone container art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mold the container of Finell to have the claimed characteristics in order to produce diverse containers having desired characteristics.  Regarding claim 39, molding temperature is well-known in the molding art as an important molding parameter and the desired temperature would have been obviously and readily determined through routine experimentation by one having ordinary skill in the art before the effective filing date of the invention. Further, the claimed temperature is generally well-known in the molding art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to heat the uncured silicone at the claimed temperature in order to ensure its curing.

Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive.
 	Applicant argues the Finell (US 2018/0251267) does not qualify as prior art under 102(a)(1) because the instant application and Finell have the same inventors or and Nelson, whereas the inventive entity of Finell (US 2018/0251267) is only Finell.  Since the inventive entities for the instant application and the prior art are different, exception 35 U.S.C. 102(b)(1) does not apply.  
	On a separate note, Applicant should note the well-known statements made by the examiner in the prior art rejections of the non-final Office action mailed 12/29/21 are now considered as admitted prior art since applicant did not traverse the statements in the most recent remarks filed 2/23/22.  See MPEP 2144.03(C).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following USPNs teach the injection molding of silicone containers: 3354601,20140270579,10407217,9371153,4655862, and 20090110335.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744